DETAILED ACTION

Response to Amendment
 Examiner acknowledges Applicant's amendment filed on February 28, 2022.  Claims 1, 2, 4-9, 11-14, 16-18, 20, 21 are unchanged.  Claims 35-37 are newly added.  
Claims 1, 2, 4-9, 11-14, 16-18, 20, 21, and 35-37 are currently pending consideration.

Allowable Subject Matter
Claims 35-37 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's remarks filed February 28, 2022 concerning claims 1, 2, 4-9, 11-14, 16-18, 20, 21 have been fully considered, but are not persuasive.  The reasons set forth below.

Regarding claim 1, on page 8 of Applicant's remarks, Applicant submits that R1-1711308 fails to disclose “implicitly or explicitly indicating to a user equipment (UE), position information of a target subcarrier for mapping a target phase tracking reference signal (PTRS) port, among subcarriers occupied by a target demodulation reference signal (DMRS) port”.

In response to applicant’s remarks, the examiner respectfully disagrees.  
R1-1711308 teaches PT-RS configuration and signaling.  The UE-specific explicit signaling provides additional information related to PT-RS antenna port resource mapping.  By explicitly signaling to indicate usage of localized PT-RS SC allocation instead of the default frequency distributed one, R1-1711308 teaches (i) target subcarrier, (ii) position information of a target subcarrier for mapping a target phase tracking reference signal (PTRS) port, and (iii) implicitly or explicitly indicating to a user equipment (UE) position information of a target subcarrier for mapping a target phase tracking reference signal (PTRS) port among subcarriers occupied by a target demodulation reference signal (DMRS) port.  Section 3 of R1-1711308 teaches fixed anchor SC positions can be considered, it does not have to be considered.  Therefore section 2.3 of R1-1711308 does teach the claim limitation and examiner’s assertion is clear and proper.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 4-7, 9-13, 15-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over 3GPP TSG RAN WGI NR Ad-Hoc#2 R1-1711308, hereby referred to as R1-1711308 in view of Lee et al. (US 2020/0287751 A1).

5.    Regarding claim 1, R1-1711308 teaches a reference signal transmission method, applied to a base station (Section 2.3 downlink; PTRS), comprising:
implicitly or explicitly indicating to a user equipment (UE), position information of a target subcarrier for mapping a target phase tracking reference signal (PTRS) port, among subcarriers occupied by a target demodulation reference signal (DMRS) port (Section 2.3 implicit QCL of DMRS and PTRS; association between PTRS and DMRS; explicitly  signaling PTRS subcarrier allocation) wherein the target DMRS port is a DMRS port associated with the target PTRS port (Section 3 association between a PT-RS port and a group of DM-RS ports); wherein explicitly indicating to the UE, the position information of the target subcarrier for mapping the PTRS port, among subcarriers occupied by the target DMRS port, includes: transmitting the position information to the UE by signaling; wherein the position information includes: offset information of a preset reference subcarrier corresponding to the target DMRS port relative to the target subcarrier (R1-1711308 second bullet and Table 1 signaling to indicate usage of PT-RS SC allocation instead of default one; UE specific explicit signaling enhances flexibility).

	Lee teaches transmitting a PTRS according to the position information with different PTRS ports being mapped to different subcarriers (Figure 14 Paragraph [0132] to [0137] PTRS of a specific port is mapped to one or more subcarriers).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide transmitting a PTRS according to the position information with different PTRS ports being mapped to different subcarriers as taught by Lee in the system of R1-1711308 for transmission efficiency see paragraph [0004] of Lee.

6.    Regarding claim 4, R1-1711308 in view of Lee teaches wherein before the step of indicating to the UE, the position information of the target subcarrier for mapping the PTRS port, among subcarriers occupied by the target DMRS port, the method further includes:
selecting the target subcarrier for mapping the PTRS port from the subcarriers occupied by the target DMRS port; and determining offset information of the target subcarrier relative to the preset reference subcarrier (R1-1711308 second bullet and Table 1 signaling to indicate usage of PT-RS SC allocation; i.e. “01” of table 1 indicates an delta w.r.t the RRC configured pre-defined rules).

7.    Regarding claim 5, R1-1711308 in view of Lee teaches wherein implicitly indicating to the UE, the position information of the target subcarrier for mapping the 
wherein the position information includes: position of a subcarrier for mapping the PTRS port among subcarriers occupied by each DMRS port; or, offset information of a subcarrier for mapping the PTRS port among subcarriers occupied by each DMRS port relative to a preset reference subcarrier corresponding to the each DMRS port (R1-1711308 first paragraph and second bullet and Table 1; signaling to indicate usage of PT-RS SC allocation; i.e. “01” of table 1 indicates an offset).

8.    Regarding claim 6, R1-1711308 in view of Lee teaches wherein the each DMRS port is a port in a preset DMRS ports group; the DMRS ports in the same preset DMRS ports group occupy the same subcarriers, and the DMRS ports in different preset DMRS ports groups occupy different subcarriers (R1-1711308 Section 3 association between a PT-RS port and a group of DM-RS ports).

9.    Regarding claim 7, R1-1711308 teaches a reference signal transmission method, applied to a user equipment (UE) (Section 2.3 downlink; PTRS), comprising:
obtaining position information of a target subcarrier implicitly or explicitly indicated by a base station; wherein the target subcarrier is a subcarrier for mapping a target phase tracking reference signal (PTRS) port, among subcarriers occupied by a target demodulation reference signal (DMRS) port, (Section 2.3 implicit QCL of DMRS and PTRS; association between PTRS and DMRS; explicitly  signaling PTRS subcarrier allocation) and the target DMRS port is a DMRS port associated with the target PTRS port (Section 3 association between a PT-RS port and a group of DM-RS ports); and
Section 2.3 implicit QCL of DMRS and PTRS; association between PTRS and DMRS; explicitly  signaling PTRS subcarrier allocation); wherein the obtaining position information of a target subcarrier explicitly indicated by a base station, includes: obtaining the position information transmitted by the base station via signaling; wherein the position information includes: offset information of a preset reference subcarrier corresponding to the target DMRS port relative to the target subcarrier (R1-1711308 second bullet and Table 1 signaling to indicate usage of PT-RS SC allocation; i.e. “01” of table 1 indicates an delta w.r.t the RRC configured pre-defined rules; Section 3 association between a PT-RS port and a group of DM-RS ports).
R1-1711308 does not explicitly disclose obtaining PTRS, which is transmitted by the base station according to the position information with different PTRS ports being mapped to different subcarriers.
	Lee teaches obtaining PTRS, which is transmitted by the base station according to the position information with different PTRS ports being mapped to different subcarriers (Figure 14 Paragraph [0132] to [0137] PTRS of a specific port is mapped to one or more subcarriers).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide obtaining PTRS, which is transmitted by the base station according to the position information with different PTRS ports being mapped to different subcarriers as taught by Lee in the system of R1-1711308 for transmission efficiency see paragraph [0004] of Lee.

Regarding claim 9, R1-1711308 in view of Lee teaches wherein the step of determining a target subcarrier according to the position information, includes: determining a target DMRS port associated with the target PTRS port; and according to the position information, determining the target subcarrier from subcarriers occupied by the target DMRS port subcarrier (R1-1711308 second bullet and Table 1 signaling to indicate usage of PT-RS SC allocation; i.e. “01” of table 1 indicates an delta w.r.t the RRC configured pre-defined rules; Section 3 association between a PT-RS port and a group of DM-RS ports).

11.    Regarding claim 11, R1-1711308 in view of Lee teaches wherein the obtaining position information of a target subcarrier implicitly indicated by a base station, includes:
obtaining the position information of the target subcarrier by predefinition;
wherein the position information includes: position of a subcarrier for mapping the PTRS port among subcarriers occupied by each DMRS port; or, offset information of a subcarrier for mapping the PTRS port among subcarriers occupied by each DMRS port relative to a preset reference subcarrier corresponding to the each DMRS port (R1-1711308 first paragraph and second bullet and Table 1 signaling to indicate usage of PT-RS SC allocation; i.e. “01” of table 1 indicates an delta w.r.t the RRC configured pre-defined rules; Section 3 association between a PT-RS port and a group of DM-RS ports).

12.    Regarding claim 12, R1-1711308 in view of Lee teaches wherein the each DMRS port is a port in a preset DMRS ports group; the DMRS ports in the same preset Section 3 association between a PT-RS port and a group of DM-RS ports).

13.    Regarding claim 13, R1-1711308 teaches a base station (Section 2.3 downlink; PTRS) comprising: a transceiver, a memory, a processor, and a computer program stored on the memory and executable on the processor; wherein the processor executes the computer program to implement the following steps:
implicitly or explicitly indicating to a user equipment (UE), position information of a target subcarrier for mapping a target phase tracking reference signal (PTRS) port, among subcarriers occupied by a target demodulation reference signal (DMRS) port (Section 2.3 implicit QCL of DMRS and PTRS; association between PTRS and DMRS; explicitly  signaling PTRS subcarrier allocation); wherein the target DMRS port is a DMRS associated with the target PTRS port (Section 3 association between a PT-RS port and a group of DM-RS ports)  wherein the processor executes the computer program to further implement the following steps:
transmitting the position information to the UE by signaling through the transceiver;
wherein the position information includes: offset information of a preset reference subcarrier corresponding to the target DMRS port relative to the target subcarrier (R1-1711308 second bullet and Table 1 signaling to indicate usage of PT-RS SC allocation).
R1-1711308 does not explicitly disclose transmitting a PTRS according to the position information with different PTRS ports being mapped to different subcarriers.
Figure 14 Paragraph [0132] to [0137] PTRS of a specific port is mapped to one or more subcarriers).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide transmitting a PTRS according to the position information with different PTRS ports being mapped to different subcarriers as taught by Lee in the system of R1-1711308 for transmission efficiency see paragraph [0004] of Lee.

14.    Regarding claim 16, R1-1711308 in view of Lee teaches wherein the processor
executes the computer program to further implement the following steps:
selecting the target subcarrier for mapping the PTRS port from the subcarriers occupied by the target DMRS port; and determining offset information of the target subcarrier relative to the preset reference subcarrier (R1-1711308 first paragraph and second bullet and Table 1; signaling to indicate usage of PT-RS SC allocation; i.e. “01” of table 1 indicates an offset).

15.   Regarding claim 17, R1-1711308 in view of Lee teaches wherein the processor executes the computer program to further implement the following steps:
indicating the position information to the UE by predefinition;
wherein the position information includes: position of a subcarrier for mapping the PTRS port among subcarriers occupied by each DMRS port; or, offset information of a subcarrier for mapping the PTRS port among subcarriers occupied by each DMRS port relative to a preset reference subcarrier corresponding to the each DMRS port (R1-1711308 first paragraph and second bullet and Table 1; signaling to indicate usage of PT-RS SC allocation; i.e. “01” of table 1 indicates an offset).

16.    Regarding claim 18, R1-1711308 in view of Lee teaches wherein the each DMRS port is a port in a preset DMRS ports group; the DMRS ports in the same preset DMRS ports group occupy the same subcarriers, and the DMRS ports in different preset DMRS ports groups occupy different subcarriers (R1-1711308 Section 3 association between a PT-RS port and a group of DM-RS ports).

17.    Regarding claim 20, R1-1711308 in view of Lee teaches a user equipment (UE) comprising: a transceiver, a memory, a processor, and a computer program stored on the memory and executable on the processor; wherein the processor executes the computer program to implement the following steps of the reference signal transmission method according to claim 7:
obtaining position information of a target subcarrier implicitly or explicitly indicated by a base station; wherein the target subcarrier is a subcarrier for mapping a target phase tracking reference signal (PTRS) port, among subcarriers occupied by a target demodulation reference signal (DMRS) port ( R1-1711308 Section 2.3 implicit QCL of DMRS and PTRS; association between PTRS and DMRS; explicitly  signaling PTRS subcarrier allocation) , and the target DMRS port is a DMRS port associated with the target PTRS port (R1-1711308 Section 3 association between a PT-RS port and a group of DM-RS ports); and
Section 2.3 implicit QCL of DMRS and PTRS; association between PTRS and DMRS; explicitly  signaling PTRS subcarrier allocation).


Claims 2, 8, 14 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over 3GPP TSG RAN WGI NR Ad-Hoc#2 R1-1711308, hereby referred to as R1-1711308  in view of Lee et al. (US 2020/0287751 A1) in further view of Kundargi et al. (US 2018/0287759 A1).
 
18.    Regarding claims 2 and 14, R1-1711308 in view of Lee does not explicitly disclose further comprising: transmitting a PTRS to the UE on the target subcarrier.
Kundargi teaches transmitting a PTRS to the UE on the target subcarrier (Kundargi, Paragraphs [0014], [0044], and [0160] PTRS transmitted for phase noise).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide transmitting a PTRS to the UE on the target subcarrier as taught by Kundargi in the system of R1-1711308 in view of Lee to track and compensate for the impact of phase noise see Paragraph [0044] of Kundargi.

19. Regarding claims 8 and 21, R1-1711308 in view of Lee does not explicitly disclose further comprising: obtaining PTRS on the target subcarrier and performing phase noise estimation according to the PTRS.
Kundargi, Paragraphs [0014], [0044], and [0160] PTRS transmitted for phase noise).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide obtaining PTRS on the target subcarrier and performing phase noise estimation according to the PTRS as taught by Kundargi in the system of R1-1711308 in view of Lee to track and compensate for the impact of phase noise see Paragraph [0044] of Kundargi.

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure: 
Lee et al. (US 2020/0389270 A1) Paragraph [0075] 
Horiuchi et al. (US 2016/0087709 A1)

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANE LEE LO whose telephone number is (571)270-1952. The examiner can normally be reached Monday - Friday 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on (571)272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIANE L LO/Primary Examiner, Art Unit 2466